PER CURIAM.
This appeal requires and turns upon the interpretation to be given this court’s opinion in Coppola Enterprises v. Arvida Realty Sales, Inc., 435 So.2d 922 (Fla. 4th DCA 1983), wherein a summary judgment was reversed and the cause remanded. It is our view that said opinion required upon remand a trial on the merits, and not otherwise.
The final judgment in favor of appellees is reversed and the cause is remanded for a trial upon the merits.
Reversed and remanded.
LETTS and WALDEN, JJ., concur.
ANSTEAD, C.J., dissents without opinion.